Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the         
day of                   , 20    , between Forest Oil Corporation, a New York
corporation (the “Company”), and                                      (the
“Employee”).

 

1.                                      Award. Pursuant to the Forest Oil
Corporation 2007 Stock Incentive Plan, as amended (the “Plan”), as of the date
of this Agreement,            shares of the Company’s common stock, par value
$.10 per share (the “Restricted Stock”), shall be issued as hereinafter provided
in the Employee’s name subject to certain restrictions thereon, in consideration
of services that the Employee has performed for the Company in 20     and
services to be provided to the Company in the future. The Restricted Stock shall
be issued upon acceptance of this Agreement by the Employee and upon
satisfaction of the conditions of this Agreement. This award of Restricted Stock
shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, which is available on http://corpweb1/.  For
paper copies of the Plan and prospectus please contact Stock Administration, 707
Seventeenth Street, Suite 3600, Denver, CO  80202, or call 303.812.1502.  In the
event of any conflict between the terms of this Agreement and the Plan, the Plan
shall control.

 

2.                                      Restricted Stock. The Employee hereby
accepts the Restricted Stock when issued and agrees with respect thereto as
follows:

 

(a)                                 Forfeiture Restrictions.  The Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of the Employee’s employment with the Company for any reason other
than death, Disability, or Involuntary Termination (as such terms are
hereinafter defined), the Employee shall, for no consideration, forfeit to the
Company all Restricted Stock to the extent then subject to the Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Stock to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Stock. For purposes of this Agreement, the following capitalized words and terms
shall have the meanings indicated below:

 

(i)                                     “Board” shall mean the Board of
Directors of the Company.

 

(ii)                                  “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

(iii)                               “Committee” shall mean the committee of the
Board that is selected by the Board to administer the Plan as provided in the
Plan.

 

(iv)                              “Corporate Change” shall have the meaning of
the term “Change of Control” as set forth in the Severance Agreement, or if
there is no Severance Agreement or the Severance Agreement contains no such
definition, “Corporate Change” shall mean the occurrence of any one or more of
the following events:

 

Confidential

 

--------------------------------------------------------------------------------


 

(A)                               the Company shall not be the surviving entity
in any merger, consolidation or other reorganization (or survives only as a
subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company);

 

(B)                               the Company sells, leases or exchanges all or
substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company);

 

(C)                               the Company is to be dissolved and liquidated;

 

(D)                               any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 30% of the outstanding shares of the Company’s
voting stock (based upon voting power); or

 

(E)                                as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.

 

Notwithstanding the foregoing, the term “Corporate Change” shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.

 

(v)                             “Disability” shall have the meaning set forth in
the Severance Agreement, or if there is no Severance Agreement or if the
Severance Agreement contains no such definition, “Disability” shall mean that,
as a result of the Employee’s incapacity due to physical or mental illness, he
shall have been absent from the full-time performance of his duties for six
consecutive months, and he shall not have returned to full-time performance of
his duties within 30 days after written notice of termination is given to the
Employee by the Company (provided, however, that such notice may not be given
prior to 30 days before the expiration of such six-month period).

 

(vi)                              “Involuntary Termination” shall have the
meaning set forth in the Severance Agreement, or if there is no Severance
Agreement or if the Severance Agreement contains no such definition,
“Involuntary Termination” shall mean any termination of the Employee’s
employment with the Company which does not result from a resignation by the
Employee; provided, however, that the term “Involuntary Termination” shall not
include a termination as a result of death, Disability, or a termination of the
Employee’s employment by the Company (or its subsidiaries) by reason of the
Employee’s unsatisfactory performance of his duties, to be determined by the
Company in its sole discretion, or final conviction of a misdemeanor involving
moral turpitude or a felony.

 

(vii)                           “Section 16 Person” shall mean an officer,
director or affiliate of

 

2

--------------------------------------------------------------------------------


 

the Company or a former officer, director or affiliate of the Company who is
subject to section 16 of the Securities Exchange Act of 1934, as amended.

 

(viii)                        “Severance Agreement” means any Severance
Agreement solely between the Employee and the Company in effect as of the date
of this Agreement, as such may be amended or superseded from time to time.

 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Stock in accordance
with the following schedule provided that the Employee has been continuously
employed by the Company from the date of this Agreement through the lapse date:

 

Lapse Date

 

Percentage of Total Number of
Shares of Restricted Stock as to
Which Forfeiture Restrictions Lapse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock then subject to the Forfeiture Restrictions on (i) the
date of a Corporate Change if the successor entity does not assume, convert or
replace the Restricted Stock governed by this Agreement with an equity or
equity-based award that is substantially the same in all material economic
respects, (ii) the date the Employee’s employment with the Company is terminated
by reason of death, Disability or Involuntary Termination, or (iii) at the
Committee’s discretion, as of the date determined by the Committee.  For the
avoidance of doubt, if, in connection with a Corporate Change, the successor
entity assumes, converts or replaces this Agreement with an agreement that is
substantially the same in all material economic respects, any Forfeiture
Restrictions continuing after such Corporate Change with respect to such
assumed, converted or replaced award shall lapse on the earliest to occur of
(i) the lapse date set forth above or (ii) date of Employee’s Involuntary
Termination following such a Corporate Change.

 

(c)                                  Certificates.  A certificate evidencing the
Restricted Stock shall be issued by the Company in Employee’s name, pursuant to
which Employee shall have all of the rights of a shareholder of the Company with
respect to the Restricted Stock, including, without limitation, voting rights
and the right to receive dividends; provided, however, that dividends paid in
shares of the Company’s stock shall be subject to the Forfeiture Restrictions.
The Employee may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Restricted Stock until the Forfeiture Restrictions have expired
and a breach of the terms of this Agreement shall cause a forfeiture of the
Restricted Stock.  The Company, in its discretion, may elect to complete the
delivery of the Restricted Stock by means of electronic, book-entry statement,
instead of issuing physical share certificates.

 

Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions

 

3

--------------------------------------------------------------------------------


 

lapse pursuant to the terms of the Plan and this award.  Upon the lapse of the
Forfeiture Restrictions, the Company shall cause a new certificate or
certificates to be issued without legend (except for any legend required
pursuant to applicable securities laws or any other agreement to which the
Employee is a party) in the name of the Employee in exchange for the certificate
evidencing the Restricted Stock, or, as may be the case, it shall issue
appropriate instructions to the transfer agent if the electronic, book-entry
method is utilized.  In any event, the Company, in its discretion, may elect to
deliver the shares in certificate form or electronically to a brokerage account
established for the Employee’s benefit at a brokerage financial institution
selected by the Company.  At the Company’s request, the Employee shall deliver
to the Company a stock power, endorsed in blank, relating to the Restricted
Stock and the Employee agrees to complete and sign any other documents and take
additional action that the Company may request to enable it to deliver the
Restricted Stock on the Employee’s behalf.

 

(d)                                 Corporate Acts.  The existence of the
Restricted Stock shall not affect in any way the right or power of the Board or
the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Stock pursuant
to a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefore shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Stock for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall include a legend to show such restrictions.

 

3.                                      Withholding of Tax.  To the extent that
the receipt of the Restricted Stock or the lapse of any Forfeiture Restrictions
results in compensation income or wages to the Employee for federal, state or
local income tax purposes, the Employee shall deliver to the Company at the time
of such receipt or lapse, as the case may be, such amount of shares of common
stock of the Company or money as the Company may require to meet its obligation
under applicable tax laws or regulations, in accordance with the sub-sections
below.

 

(a)                                 Non Section 16 Persons.  The Employee shall
automatically surrender to the Company shares of stock of the Company subject to
this Agreement and with respect to which the Forfeiture Restrictions lapse
(valued at their fair market value on the date of surrender of such shares) to
satisfy any tax required to be withheld by reason of compensation income or
wages resulting under this Agreement, unless the Employee elects to deliver to
the Company a check in the amount of the required taxes at the time of the lapse
of the Forfeiture Restrictions.  An election pursuant to the preceding sentence
shall be referred to herein as a “Withholding Election,” and the Company retains
the right to impose conditions on the withholding election right.  All
Withholding Elections shall be made by written notice to the Company at its
principal executive office addressed to the attention of the Secretary.  So long
as the Employee is not a Section 16 Person, the Employee may revoke such
election by delivering to the Secretary written notice of such revocation at
least 5 business days prior to the date such election is implemented through
actual surrender or withholding of shares of stock of the Company.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Section 16 Persons.  Notwithstanding the
foregoing, if the Employee is a Section 16 Person, the Employee must provide the
Company with an election form that must:

 

(i)                                     be in writing, signed, irrevocable and
delivered at least six months prior to the date any tax withholding is required
by reason of this Agreement (the “Withholding Date”) and either (1) authorize
the surrender to the Company by the Employee of shares of stock of the Company
subject to this Agreement and with respect to which the Forfeiture Restrictions
lapse sufficient to satisfy any tax required to be withheld by reason of
compensation income or wages resulting under this Agreement, or (2) confirm that
the Employee will deliver to the Company a check in the amount of the required
taxes at the time of the lapse of the Forfeiture Restrictions, or

 

(ii)                                  (a) be approved by the Committee, either
before or after such election is made, (b) be made, and the Withholding Date
occur, during a period beginning on the third business day following the date of
release by the Company for publication of quarterly and annual summary
statements of sales and earnings and ending on the thirtieth day following such
date, and (c) be made more than six months after the effective date of this
Agreement.

 

(c)                                  If the Employee fails to pay the required
amount to the Company or fails to make an election pursuant to the foregoing
sub-sections (a) or (b), the Company is authorized to withhold from any cash
remuneration (or, if the Employee is not a Section 16 Person, stock
remuneration, including withholding any Restricted Stock distributable to the
Employee under this Agreement) then or thereafter payable to the Employee any
tax required to be withheld by reason of compensation income or wages resulting
under this Agreement or the disposition of Restricted Stock acquired under this
Agreement.

 

4.                                      Status of Stock.  The Employee agrees
that the Restricted Stock issued under this Agreement will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. The Employee also agrees that
(i) certificates, if any, representing the Restricted Stock may bear such legend
or legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (ii) the
Company may refuse to register the transfer of the Restricted Stock on the stock
transfer records of the Company if such proposed transfer would constitute a
violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (iii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Stock.

 

5

--------------------------------------------------------------------------------


 

5.                                      Employment Relationship.  For purposes
of this Agreement, the Employee shall be considered to be in the employment of
the Company as long as the Employee remains an employee of either the Company,
an Affiliate (as such term is defined in the Plan), or any successor entity. 
Without limiting the scope of the preceding sentence, it is expressly provided
that the Employee shall be considered to have terminated employment with the
Company at the time of the termination of the “Affiliate” status under the Plan
of the entity or other organization that employs the Employee.  Nothing in the
adoption of the Plan, nor the award of the Restricted Stock thereunder pursuant
to this Agreement, shall confer upon the Employee the right to continued
employment by the Company or affect in any way the right of the Company to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement or by applicable law, the Employee’s employment by the
Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either the Employee or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, and its determination shall be final.

 

6.                                      Notices. Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of the Employee, such notices or communications shall be
effectively delivered if hand delivered to the Employee at his principal place
of employment or if sent by registered or certified mail to the Employee at the
last address the Employee has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

 

7.                                      Parachute Payment.  If, in connection
with a Corporate Change, the lapse of Forfeiture Restrictions on one or more
shares of Restricted Stock pursuant to this Agreement comprises part of any
“parachute payment” as defined in Code Section 280G(a)(2), the number of shares
of Restricted Stock to which such accelerated lapse of Forfeiture Restrictions
would otherwise apply may be reduced in accordance with the terms of the
Severance Agreement, to the extent applicable.

 

8.                                      Entire Agreement; Amendment. This
Agreement replaces and merges all previous agreements and discussions relating
to the same or similar subject matters between the Employee and the Company and
constitutes the entire agreement between the Employee and the Company with
respect to the subject matter of this Agreement.  This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document.  Except as provided below,
any modification of this Agreement shall be effective only if it is in writing
and signed by both the Employee and an authorized officer of the Company.

 

9.                                      Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Employee.

 

10.                               Controlling Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

[EMPLOYEE NAME]

 

 

SS#:                            

 

7

--------------------------------------------------------------------------------